Citation Nr: 1809405	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 2000 to June 2000 and from September 2008 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran filed a notice of disagreement (NOD) with the rating decision in November 2011.  A statement of the case (SOC) was issued in November 2012, and the Veteran perfected his appeal in December 2012.  Jurisdiction was subsequently transferred to the RO in Honolulu, Hawaii.    

The Board notes that the Veteran's November 2011 NOD was originally filled with regard to the current claim, and with regard for a claim for entitlement to an increased rating in excess of 10 percent for right spermatocele.  However, the Veteran withdrew his claim for an increased rating for right spermatocele in November 2012.  Therefore, this issue is not before the Board.  

The Veteran was scheduled for a videoconference hearing in January 2018.  The Veteran did not attend the hearing, and did not provide VA with any reason for his failure to appear.  Therefore, the Board finds the Veteran's request for a hearing withdrawn.  38 C.F.R. § 20.702(d) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

The Veteran contends that his service-connected lumbar spine disability is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's claim is required to allow for further development of the record.  

The Veteran was provided VA examinations in connection with his service-connected lumbar spine disabilities in February 2011 and June 2013.  

In a letter submitted to VA in April 2014, the Veteran stated that his condition was further deteriorating.  He stated that his current treatment includes epidural and steroid injections and that at the end of each cycle of injections his symptoms become more severe and his range of motion decreases.  The Veteran also stated that his wife must help him with basic life activities, such as getting dressed, and that he has to remain in bed to recover after increased activity.  In light of the Veteran's statement that his service-connected disorders have worsened since his most recent VA examination, a new VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017);  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In addition, subsequent to the VA examinations, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file does not show that the June 2013 VA examination included testing compliant with Correia.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination for his lumbar spine disability before a decision can be rendered on his claim. 

The Board also notes that the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resorting to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner. 

Accordingly, an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  To be adequate, an examination although acknowledging that the Veteran was not then suffering from a flare of any conditions, must also ascertain adequate information; i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  Furthermore, the examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran was undergoing a flare-up at the time.  Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The June 2013 VA examination stated that the "an opinion cannot be rendered in regard to changes in functionality with repetitive use 'over a period of time' or during a 'flare up,' as the examiner would need to be present on these occasions to objectively measure any change from baseline functioning as noted and documented on the current C&P exam."  This response does not meet the standards presented by the recent holding in Sharp.  Therefore, Veteran should be afforded a new VA examination for his lumbar spine disability before a decision can be rendered on his claim.

As these claims are being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide Veteran and his representative the required notice and opportunity to respond. 

2.  After obtaining any outstanding treatment records, ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and extent of the service-connected lumbar spine disability.  The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158  (2016), the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

If the examiner determines the Veteran is not currently suffering from a flare of any conditions, the examiner must also ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  The examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran is undergoing a flare-up at the time. 

A complete rationale for all opinions expressed is required.  If the examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner must comment on the functional impairment caused by the Veteran's lumbar spine disability. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental SOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




